Exhibit 10.2

 

LEVEL 3 COMMUNICATIONS, INC.

OSO MASTER AWARD AGREEMENT

 

THIS OSO MASTER AWARD AGREEMENT (the “Agreement”) is dated as of
                                                          , between Level 3
Communications, Inc., a Delaware corporation (the “Company”), and the individual
whose name appears  on the signature page to this Agreement (the “Grantee”), an
“Employee” as defined in the Company’s Level 3 Communications, Inc. Stock Plan
(as amended from time to time) (the “Plan”).

 

WHEREAS, the Company, pursuant to a grant of authority from the Compensation
Committee of the Company’s Board of Directors (the “Committee”), may, from time
to time, grant to the Grantee a certain number of outperform stock appreciation
rights, which are referred to as “OSOs” (each such grant an “Award”), as
described below, pursuant to the Plan.

 

NOW, THEREFORE, the parties agree as follows:

 


1.                                      GRANTS OF AWARDS.  PURSUANT TO THE
PROVISIONS OF SECTION 9.1 OF THE PLAN, THE COMPANY, FROM TIME TO TIME IN ITS
SOLE DISCRETION, MAY GRANT AWARDS TO THE GRANTEE RELATING TO A SPECIFIED NUMBER
OF OSOS THAT, UNDER CERTAIN CIRCUMSTANCES AND IN ACCORDANCE WITH THE TERMS
HEREOF, MAY RESULT IN THE GRANTEE HAVING THE RIGHT TO ACQUIRE SHARES OF COMMON
STOCK OF THE COMPANY, PAR VALUE $.01 PER SHARE (THE “AWARD SHARES”).  EACH AWARD
WILL BE EVIDENCED BY AN OUTPERFORM STOCK APPRECIATION RIGHT AWARD LETTER (AN
“AWARD LETTER”) IN THE FORM ATTACHED AS EXHIBIT A HERETO (OR SUCH OTHER FORM AS
APPROVED BY THE COMPANY), WHICH SETS FORTH THE DATE OF THE AWARD (THE “AWARD
DATE”), THE NUMBER OF OSOS THAT ARE THE SUBJECT OF THE AWARD, AND THE “INITIAL
PRICE” OF THE AWARD SHARES COVERED BY THE AWARD.  THIS AGREEMENT SETS FORTH
GENERAL TERMS AND CONDITIONS APPLICABLE TO ALL AWARDS GRANTED ON, OR AFTER THE
DATE HEREOF.


 


2.                                      TERMS AND CONDITIONS OF AWARDS


 


2.1.                              ADJUSTMENT OF INITIAL PRICE.  THE “ADJUSTED
PRICE” SHALL BE THE INITIAL PRICE, ADJUSTED UPWARD OR DOWNWARD AS OF THE
SETTLEMENT DATE, BY A PERCENTAGE EQUAL TO THE AGGREGATE PERCENTAGE INCREASE OR
DECREASE (EXPRESSED AS A WHOLE PERCENTAGE POINT FOLLOWED BY THREE DECIMAL
PLACES) IN THE STANDARD AND POOR’S 500 INDEX OVER THE PERIOD (THE “PERIOD”)
BEGINNING ON THE TRADING DAY IMMEDIATELY PRECEDING THE AWARD DATE APPLICABLE TO
THE AWARD AND ENDING ON THE TRADING DAY IMMEDIATELY PRECEDING THE RELEVANT
SETTLEMENT DATE (THE “AGGREGATE PERCENTAGE S&P PERFORMANCE”).  FOR PURPOSES OF
THIS AGREEMENT, THE “SETTLEMENT DATE” SHALL MEAN THE EARLIER TO OCCUR OF (I) THE
DATE SET FORTH IN THE APPLICABLE AWARD LETTER AS THE SETTLEMENT DATE OF THE
AWARD AND (II) THE EFFECTIVE DATE OF A CHANGE IN CONTROL, AS DEFINED BELOW.  FOR
PURPOSES OF DETERMINING THE AGGREGATE PERCENTAGE S&P PERFORMANCE WITH RESPECT TO
ANY PERIOD, THE STANDARD AND POOR’S 500 INDEX AS OF THE FIRST DAY OF THE PERIOD
SHALL BE DEEMED TO EQUAL THE CLOSING VALUE OF SUCH INDEX ON THE TRADING DAY
IMMEDIATELY PRECEDING THE AWARD DATE, AND THE STANDARD AND POOR’S 500 INDEX ON
THE LAST DAY OF THE PERIOD SHALL BE DEEMED TO EQUAL THE AVERAGE CLOSING VALUE OF
SUCH INDEX OVER THE TEN-CONSECUTIVE-TRADING DAY PERIOD IMMEDIATELY PRECEDING THE
SETTLEMENT DATE.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
UNDER NO CIRCUMSTANCES WILL THE ADJUSTED PRICE BE LESS THAN THE INITIAL PRICE ON
THE SETTLEMENT DATE.  IN ADDITION, IF AT ANY TIME DURING WHICH THE PROVISIONS OF
THIS SECTION 2.1

 

--------------------------------------------------------------------------------


 


WOULD CAUSE THE ADJUSTED PRICE TO BE LESS THAN THE INITIAL PRICE, THE ADJUSTED
PRICE SHALL BE FIXED AT THE INITIAL PRICE.


 


2.2.                              TERM.  THE TERM OF EACH AWARD SHALL EXPIRE ON
THE EARLIER OF THE SETTLEMENT DATE, THE EFFECTIVE DATE OF A CHANGE IN CONTROL OR
EARLIER AS SET FORTH IN SECTION 4 HEREOF.


 


2.3.                              VESTING.  SUBJECT TO SECTION 2.4 HEREOF, THE
OSOS GRANTED UNDER AN AWARD SHALL VEST ON THE SETTLEMENT DATE.


 


2.4.                              ACCELERATED VESTING UPON CHANGE IN CONTROL. 
NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE CONTRARY, AND IN
ACCORDANCE WITH THE AUTHORITY GRANTED TO THE COMMITTEE IN SECTION 10.2.2 OF THE
PLAN, ON THE EFFECTIVE DATE OF A “CHANGE IN CONTROL” (AS DEFINED IN THE PLAN),
(I) EACH AWARD SHALL BE CANCELED, AND (II) THE COMPANY OR ITS SUCCESSOR SHALL
PAY TO THE GRANTEE IN CONSIDERATION THEREOF AN AMOUNT OF CASH EQUAL TO THE VALUE
OF ANY OSOS (REGARDLESS OF WHETHER THE OSOS WERE THERETOFORE VESTED), ASSUMING
FOR THIS PURPOSE THAT THE EFFECTIVE DATE OF THE CHANGE IN CONTROL HAD BEEN THE
DAY DURING THE PRIOR 60-DAY PERIOD ENDING ON THE EFFECTIVE DATE OF THE CHANGE IN
CONTROL WHICH PRODUCES THE HIGHEST SUCH VALUE, AND (III) ANY REQUIRED
WITHHOLDING RELATED TO SUCH PAYMENT SHALL BE SATISFIED BY WITHHOLDING THE
APPROPRIATE AMOUNT OF CASH FROM SUCH PAYMENT.


 


2.5.                              CONSIDERATION.  VESTED OSOS SHALL BE SETTLED
ON THE SETTLEMENT DATE AS SET FORTH IN THIS AGREEMENT.  AS PROMPTLY AS
PRACTICABLE, THE COMPANY SHALL DELIVER OR PAY TO THE GRANTEE WITH RESPECT TO AND
IN CANCELLATION OF EACH VESTED OSO, CONSIDERATION (THE “SETTLEMENT
CONSIDERATION”) EQUAL TO THE PRODUCT OBTAINED WHEN (A) THE FAIR MARKET VALUE (AS
DEFINED IN SECTION 9.1) OF A SHARE OF STOCK AS OF THE DAY PRIOR TO THE
SETTLEMENT DATE, LESS THE ADJUSTED PRICE FOR THE RELEVANT AWARD SHARES, IS
MULTIPLIED BY (B) THE MULTIPLIER (AS DEFINED IN SECTION 2.6 BELOW); PROVIDED,
THAT THE SETTLEMENT CONSIDERATION WOULD BE A POSITIVE NUMBER.  THE SETTLEMENT
CONSIDERATION, IF ANY, MAY BE PAID IN (A) CASH, (B) STOCK OR (C) ANY COMBINATION
OF CASH OR STOCK, AT THE COMMITTEE’S SOLE AND ABSOLUTE DISCRETION. IN THE EVENT
THAT THE COMPANY ELECTS TO PAY SOME OR ALL OF THE SETTLEMENT CONSIDERATION IN
STOCK, THE NUMBER OF SHARES OF STOCK TO BE DELIVERED SHALL BE DETERMINED BY
DIVIDING THAT PORTION OF THE SETTLEMENT CONSIDERATION TO BE PAID IN STOCK BY THE
FAIR MARKET VALUE OF A SHARE OF STOCK AS OF THE DAY PRIOR TO THE SETTLEMENT
DATE.  THE PAYMENT OF THE SETTLEMENT CONSIDERATION, IF ANY, SHALL BE, IN EACH
CASE, SUBJECT TO WITHHOLDING IN ACCORDANCE WITH SECTION 9.5.  FOR PURPOSES OF
THIS AGREEMENT, “STOCK” SHALL MEAN THE COMPANY’S COMMON STOCK, PAR VALUE $.01
PER SHARE.


 


2.6.                              MULTIPLIER.  FOR PURPOSES OF THIS SECTION 2.6,
THE FOLLOWING TERMS ARE DEFINED:


 


(A)           “S&P START NUMBER” MEANS THE CLOSING VALUE OF THE STANDARD AND
POOR’S 500 INDEX ON THE TRADING DAY IMMEDIATELY PRECEDING THE RELEVANT AWARD
DATE.


 


(B)          “S&P END NUMBER” MEANS THE SIMPLE ARITHMETIC AVERAGE OF THE CLOSING
VALUE OF THE STANDARD AND POOR’S 500 INDEX OVER THE TEN-CONSECUTIVE-TRADING DAY
PERIOD IMMEDIATELY PRECEDING THE SETTLEMENT DATE.

 

2

--------------------------------------------------------------------------------


 


(C)           “STOCK START NUMBER” MEANS THE FAIR MARKET VALUE OF THE STOCK ON
THE TRADING DAY IMMEDIATELY PRECEDING THE RELEVANT AWARD DATE.


 


(D)          “STOCK END NUMBER” MEANS THE SIMPLE ARITHMETIC AVERAGE OF THE FAIR
MARKET VALUE OF THE STOCK OVER THE TEN-CONSECUTIVE-TRADING DAY PERIOD
IMMEDIATELY PRECEDING THE SETTLEMENT DATE.


 


(E)           “DURATION” MEANS THE LENGTH OF THE RELEVANT PERIOD, MEASURED IN
YEARS AND FRACTIONS OF YEARS (EXPRESSED AS A WHOLE NUMBER FOLLOWED BY THREE
DECIMAL PLACES).


 


(F)             “ANNUALIZED PERCENTAGE S&P PERFORMANCE” MEANS THE ANNUALIZED
INCREASE (OR DECREASE) BETWEEN THE S&P START NUMBER AND THE S&P END NUMBER OVER
THE PERIOD (EXPRESSED AS A WHOLE PERCENTAGE POINT FOLLOWED BY THREE DECIMAL
PLACES), CAPTURED BY THE FOLLOWING FORMULA:


 

S&P End Number — S&P Start Number

x

100%

 

S&P Start Number

 

Duration

 

 


(G)          “ANNUALIZED PERCENTAGE COMPANY STOCK PRICE PERFORMANCE” MEANS THE
ANNUALIZED INCREASE (OR DECREASE) BETWEEN THE STOCK START NUMBER AND THE STOCK
END NUMBER OVER THE PERIOD (EXPRESSED AS A WHOLE PERCENTAGE POINT FOLLOWED BY
THREE DECIMAL PLACES), CAPTURED BY THE FOLLOWING FORMULA:


 

Stock End Number — Stock Start Number

x

100%

 

Stock Start Number

 

Duration

 

 


THE “MULTIPLIER” SHALL BE BASED ON THE “OUTPERFORM PERCENTAGE,” WHICH IS THE
EXCESS, IF ANY, OF THE ANNUALIZED PERCENTAGE COMPANY STOCK PRICE PERFORMANCE
OVER THE ANNUALIZED PERCENTAGE S&P PERFORMANCE.  THE MULTIPLIER SHALL BE
EXPRESSED AS A WHOLE NUMBER AND DECIMALS, ROUNDED TO THREE DECIMAL PLACES, AND
BE DETERMINED AS FOLLOWS:


 

With respect to each Award that has an Award Date that is on or after the date
of this Agreement:

 

3

--------------------------------------------------------------------------------


 

 

If Outperform Percentage is:

 

The Multiplier will equal:

 

 

 

 

 

0% or less

 

0

 

 

 

 

 

More than 0%

 

 

 

but less than 11%

 

The Outperform Percentage multiplied by 100 multiplied by 4/11. (E.g., if
Outperform Percentage = 5%, the Multiplier = 5.000 times 4/11 = 1.818)

 

 

 

 

11% or more

 

4.000

 

In no event will the Multiplier exceed 4.000 for Awards in which the Award Date
is on or after the date of this Agreement.

 


3.                                      EXEMPT 162(M) TREATMENT.  THE TERMS AND
CONDITIONS RELATING TO AWARDS ARE DESIGNED SO THAT EACH AWARD WILL QUALIFY AS
PERFORMANCE-BASED COMPENSATION WITHIN THE MEANING OF SECTION 162(M) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AND THE PROVISIONS OF
THIS AGREEMENT SHALL BE CONSTRUED ACCORDINGLY.  CONSEQUENTLY, IF AT THE TIME OF
ANY PURPORTED EXERCISE OF AN AWARD BY THE GRANTEE, THE GRANTEE IS A “COVERED
EMPLOYEE” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, SUCH PURPORTED
EXERCISE SHALL NOT BE EFFECTIVE PRIOR TO THE TIME THAT THE COMPANY’S
SHAREHOLDERS HAVE ISSUED SUCH APPROVALS, AND SUCH OTHER ACTIONS HAVE BEEN TAKEN
AS MAY BE REQUIRED, TO QUALIFY THE AWARD AS SUCH PERFORMANCE-BASED COMPENSATION.


 


4.                                      TERMINATION OF EMPLOYMENT/EXPIRATION OF
AWARD.


 


4.1.                              UNVESTED OSOS.  EXCEPT AS SET FORTH IN
SECTION 4.2 BELOW, AWARDS SHALL EXPIRE AS TO ANY UNVESTED AWARDS AS OF THE DATE
THE GRANTEE CEASES TO BE EMPLOYED BY THE COMPANY OR ANY OF ITS AFFILIATES FOR
ANY REASON .


 


4.2.                              DEATH, DISABILITY AND RETIREMENT. 
NOTWITHSTANDING THE PROVISIONS OF SECTION 4.1 ABOVE, IF THE GRANTEE CEASES TO BE
EMPLOYED BY THE COMPANY AS A RESULT OF THE GRANTEE’S DEATH, RETIREMENT (IN
ACCORDANCE WITH THE COMPANY’S RETIREMENT BENEFIT THEN IN EFFECT), OR “PERMANENT
TOTAL DISABILITY” (AS DEFINED IN THE FOLLOWING SENTENCE), EACH AWARD SHALL NOT
EXPIRE AND SHALL REMAIN OUTSTANDING UNTIL THE SETTLEMENT DATE.  THE GRANTEE
SHALL BE CONSIDERED TO HAVE SUFFERED A PERMANENT TOTAL DISABILITY IF THE
COMMITTEE DETERMINES THAT THE GRANTEE IS PERMANENTLY UNABLE TO EARN ANY WAGES IN
THE SAME OR OTHER EMPLOYMENT.


 


5.                                      NON-TRANSFERABILITY.  EXCEPT AS
SPECIFICALLY ALLOWED BY THE COMMITTEE IN WRITING, AN AWARD AND THE RELATED OSOS
SHALL NOT BE TRANSFERABLE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, AND OSOS MAY BE EXERCISED, DURING THE LIFETIME OF THE GRANTEE,
ONLY (I) BY THE GRANTEE OR (II) ON THE GRANTEE’S BEHALF BY A COURT-APPOINTED
LEGAL GUARDIAN.  MORE PARTICULARLY (BUT WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING), EXCEPT AS PROVIDED ABOVE AN AWARD, OSOS, AND THE RIGHT TO RECEIVE
SETTLEMENT CONSIDERATION MAY NOT BE ASSIGNED, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN ANY WAY, SHALL NOT BE ASSIGNABLE BY OPERATION OF LAW, AND SHALL
NOT BE SUBJECT TO EXECUTION, ATTACHMENT OR SIMILAR PROCESS.  ANY ATTEMPTED
ASSIGNMENT,

 

4

--------------------------------------------------------------------------------



 


TRANSFER, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF AN AWARD, OSOS, OR THE
RIGHT TO RECEIVE SETTLEMENT CONSIDERATION CONTRARY TO THE PROVISIONS HEREOF AND
THE LEVY OF ANY EXECUTION, ATTACHMENT OR SIMILAR PROCESS UPON AN AWARD, OSOS, OR
THE RIGHT TO RECEIVE SETTLEMENT CONSIDERATION SHALL BE NULL AND VOID AND WITHOUT
EFFECT.


 


6.                                      CHANGES IN CAPITAL STRUCTURE, ETC. 
SECTION 10.1 OF THE PLAN SHALL APPLY TO EACH AWARD, PROVIDED THAT NO ACTION MAY
BE TAKEN BY THE COMMITTEE PURSUANT THERETO WHICH WOULD PREVENT A POOLING
TRANSACTION FROM QUALIFYING AS SUCH.


 


7.                                      GOLDEN PARACHUTE GROSS-UP.


 

(a)                                  In the event it is determined (as hereafter
provided) that any payment or distribution by the Company to or for the benefit
of the Grantee pursuant to the terms of the Agreement, whether paid or payable
or distributed or distributable, including without limitation the lapse or
termination of any restriction on or the vesting of an Award or OSOs granted
under the Agreement (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then the
Grantee will be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount equal to the Excise Tax plus any penalties or
taxes imposed on the Grantee by virtue of such Gross-Up Payment such that, after
payment by the Grantee of all taxes (including any interest or penalties imposed
with respect to such taxes), including any Excise Tax imposed upon the Gross-Up
Payment, the Grantee retains the full value of an Award and the OSOs thereunder,
with the exception of any regular income taxes owed by the Grantee on account of
exercise of OSOs.

 

(b)                                 Subject to the provisions of
Section 7(d) hereof, all determinations required to be made under this
Agreement, including whether an Excise Tax is payable by the Grantee and the
amount of such Excise Tax and whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, will be made by an outside “Big 4” or similar
international accounting firm chosen by the Company (the “Accounting Firm”). 
The Grantee will direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Grantee within 15
calendar days after the effective date of the Change in Control, and any other
such time or times as may be requested by the Company or the Grantee.  If the
Accounting Firm determines that any Excise Tax is payable by the Grantee, the
Company will pay the required Gross-Up Payment to the Grantee within five
business days after receipt of such determination and calculations, but in no
event later than the end of the Grantee’s taxable year following the Grantee’s
taxable year in which such tax owed by such Grantee that is subject to the
Gross-Up Payment is remitted to the applicable taxing authority.  If the
Accounting Firm determines that no Excise Tax is payable by the Grantee, it
will, at the same time as it makes such determination, furnish the Grantee with
an opinion (addressed to both the Grantee and the Company) or other evidence
reasonably acceptable to the Grantee that the Grantee has substantial authority
not to report any Excise Tax on the Grantee’s federal, state, local income or
other tax return.  Any determination by the Accounting Firm as to the amount of
the Gross-Up Payment will be binding upon the Company and the Grantee.  As a
result of the uncertainty in the application of Section 4999 of the Code (or any
successor provision thereto) and the

 

5

--------------------------------------------------------------------------------


 

possibility of similar uncertainty regarding applicable state or local tax law
at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 7(d) hereof and the Grantee
thereafter is required to make a payment of any Excise Tax, the Grantee will
direct the Accounting Firm to determine the amount of the Underpayment that has
occurred and to submit its determination and detailed supporting calculations to
both the Company and the Grantee as promptly as possible.  The amount of any
such Underpayment will be promptly paid by the Company to, or for the benefit
of, the Grantee within five business days after receipt of such determination
and calculations, but in no event later than the end of the Grantee’s taxable
year following the Grantee’s taxable year in which such tax owed by such Grantee
that is subject to the Gross-Up Payment is remitted to the applicable taxing
authority.

 

(c)                                  The Company and the Grantee will each
provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Company or the Grantee, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
determination contemplated by Section 7(b) hereof.

 

(d)                                 The federal, state and local income and
other tax returns filed by the Grantee will be prepared and filed on a
consistent basis with the determination of the Accounting Firm with respect to
the Excise Tax payable by the Grantee.  The Grantee will make proper payment of
the amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of the Grantee’s federal
income tax return as filed with the Internal Revenue Service and corresponding
state and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Company,
evidencing such payment.  If prior to the filing of the Grantee’s federal income
tax return, or corresponding state and local tax return, if relevant, the
Accounting Firm determines that the amount of the Gross-Up Payment should be
reduced, the Grantee will within five business days pay to the Company the
amount of such reduction.

 

(e)                                  The fees and expenses of the Accounting
Firm for its services in connection with the determinations and calculations
contemplated by Sections 7(b) and (d) hereof will be borne by the Company.  If
such fees and expenses are initially advanced by the Grantee, the Company will
reimburse the Grantee the full amount of such fees and expenses within five
business days after receipt from the Grantee of a statement therefor and
reasonable evidence of his payment thereof.

 

(f)                                    The Grantee will notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a Gross-Up Payment.  Such notification
will be given as promptly as practicable but no later than 10 business days
after the Grantee actually receives notice of such claim and the Grantee will
further apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid (in each case, to the extent known by the
Grantee).  The Grantee will not pay such claim prior to the earlier of (a) the
expiration of the 30-calendar-day period following

 

6

--------------------------------------------------------------------------------


 

the date on which he gives such notice to the Company, and (b) the date that any
payment of an amount with respect to such claim is due.  If the Company notifies
the Grantee in writing prior to the expiration of such period that it desires to
contest such claim, the Grantee will (i) provide the Company with any written
records or documents in the Grantee’s possession relating to such claim
reasonably requested by the Company, (ii) take such action in connection with
contesting such claim as the Company will reasonably request in writing from
time to time, including without limitation accepting legal representation with
respect to such claim by an attorney competent in respect of the subject matter
and reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order effectively to contest such claim, and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company will bear and pay directly all costs and expenses (including
interest and penalties) incurred in connection with such contest and will
indemnify and hold harmless the Grantee, on an after-tax basis, from and against
any Excise Tax or income tax, including interest and penalties with respect
thereto, imposed as a result of such representation and payment of costs and
expenses.  Without limiting the foregoing provisions of this Section 7(f), the
Company may, at its option, control all proceedings taken in connection with the
contest of any claim contemplated by this Section 7(f) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that the Grantee may participate therein at his own cost and expense)
and may, at its option, either direct the Grantee to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Grantee
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company will determine; provided, however, that if the Company
directs the Grantee to pay the tax claimed and sue for a refund, the Company
will advance the amount of such payment to the Grantee on an interest-free basis
and will indemnify and hold the Grantee harmless, on an after-tax basis, from
any Excise Tax or income tax, including interest or penalties with respect
thereto, imposed with respect to such advance; and provided further, however,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Grantee with respect to which the contested amount
is claimed to be due is limited solely to such contested amount.  Furthermore,
the Company’s control of any such contested claim will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Grantee
will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(g)                                 If, after the receipt by the Grantee of an
amount advanced by the Company pursuant to Section 7(f) hereof, the Grantee
receives any refund with respect to such claim, the Grantee will (subject to the
Company’s complying with the requirements of Section 7(f) hereof) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after any taxes applicable thereto).  If, after the receipt by
the Grantee of an amount advanced by the Company pursuant to
Section 7(f) hereof, a determination is made that the Grantee will not be
entitled to any refund with respect to such claim and the Company does not
notify the Grantee in writing of its intent to contest such denial or refund
prior to the expiration of 30 calendar days after such determination, then such
advance will be forgiven and will not be required to be repaid and the amount of
such advance will offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid pursuant to this Agreement.

 

7

--------------------------------------------------------------------------------


 

(h)                                 If Grantee takes action to enforce this
Section 7 against the Company (which for this purpose shall include making
preparations for taking such enforcement action), and such enforcement action is
in whole or part successful (whether by decision of a court or arbitrator, by
settlement, by mutual agreement of Grantee and the Company, or otherwise), the
Company shall promptly pay directly or, at Grantee’s election, reimburse Grantee
for, all legal and other expert fees and expenses incurred by Grantee in
connection with such action.

 


8.                                      GENERAL.  SUBJECT TO THE PROVISIONS OF
SECTION 2.5 WITH RESPECT TO THE FORM OF THE PAYMENT OF THE SETTLEMENT
CONSIDERATION, THE COMPANY SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT
RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES OF STOCK, AS DETERMINED BY THE
COMPENSATION COMMITTEE FROM TIME TO TIME, AS WILL BE SUFFICIENT IN THE
COMPENSATION COMMITTEE’S GOOD FAITH DETERMINATION TO SATISFY THE REQUIREMENTS OF
THIS AGREEMENT, SHALL PAY ALL ORIGINAL ISSUE AND TRANSFER TAXES WITH RESPECT TO
THE ISSUE AND TRANSFER OF SHARES OF STOCK PURSUANT HERETO AND ALL OTHER FEES AND
EXPENSES NECESSARILY INCURRED BY THE COMPANY IN CONNECTION THEREWITH, AND WILL
FROM TIME TO TIME USE ITS BEST EFFORTS TO COMPLY WITH ALL LAWS AND REGULATIONS
WHICH, IN THE OPINION OF COUNSEL FOR THE COMPANY, SHALL BE APPLICABLE THERETO.


 


9.                                      MISCELLANEOUS


 


9.1.                              FAIR MARKET VALUE AND TRADING DAY.  FOR
PURPOSES OF THIS AGREEMENT, THE “FAIR MARKET VALUE” OF THE STOCK SHALL MEAN AS
OF ANY DATE OF DETERMINATION (I) THE CLOSING PRICE PER SHARE OF STOCK ON THE
NATIONAL SECURITIES EXCHANGE ON WHICH THE STOCK IS PRINCIPALLY TRADED AS OF 4:15
PM NEW YORK CITY TIME, OR (II) IF THE STOCK IS NOT LISTED OR ADMITTED TO TRADING
ON ANY SUCH EXCHANGE, THE LAST SALE PRICE OF A SHARE OF STOCK AS REPORTED BY THE
NASD, INC. AUTOMATED QUOTATION (“NASDAQ”) SYSTEM, OR (III) IF THE STOCK IS NOT
THEN LISTED ON ANY SECURITIES EXCHANGE AND PRICES THEREFORE ARE NOT THEN QUOTED
IN THE NASDAQ SYSTEM, THEN THE VALUE DETERMINED BY THE COMMITTEE IN GOOD FAITH. 
THE TERM “TRADING DAY” MEANS ANY DAY ON WHICH THE STOCK IS TRADED, AS
CONTEMPLATED BY SUBSECTION (I) OR (II) ABOVE.


 


9.2.                              NO STOCKHOLDER RIGHTS.  THE GRANTEE SHALL NOT
HAVE ANY OF THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE AWARD SHARES
RESULTING FROM ANY AWARD PRIOR TO THE ISSUANCE OF STOCK, IF ANY, TO THE GRANTEE
UPON THE DUE EXERCISE OF THE OSOS.


 


9.3.                              NO ABROGATION OF COMPANY’S RIGHTS.  NOTHING IN
THIS AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT TO CONTINUED EMPLOYMENT
WITH THE COMPANY OR INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY TO
TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME.  THE TRANSFER OF EMPLOYMENT
BETWEEN ANY COMBINATION OF THE COMPANY AND ANY AFFILIATE OF THE COMPANY SHALL
NOT BE DEEMED A TERMINATION OF EMPLOYMENT.


 


9.4.                              EFFECT OF THE PLAN.  THE TERMS AND PROVISIONS
SET FORTH IN THE PLAN ARE INCORPORATED HEREIN BY REFERENCE AS IF THEY WERE SET
FORTH HEREIN; PROVIDED, HOWEVER, THAT IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS OF THE PLAN AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THIS
AGREEMENT SHALL GOVERN.  REFERENCE TO PROVISIONS OF THE PLAN ARE TO SUCH
PROVISIONS AS THEY SHALL BE SUBSEQUENTLY AMENDED OR RENUMBERED; PROVIDED THAT NO
AMENDMENT TO THE PLAN WHICH ADVERSELY AFFECTS AN AWARD SHALL BE EFFECTIVE AS TO
THAT AWARD WITHOUT THE WRITTEN CONSENT OF THE GRANTEE.  THE GRANTEE ACKNOWLEDGES
THAT A CURRENT VERSION OF THE PLAN IS AVAILABLE ON THE

 

8

--------------------------------------------------------------------------------



 


COMPANY’S INTRANET SITE, AND THE COMPANY AGREES TO SUPPLY TO THE GRANTEE A PAPER
COPY OF THE CURRENT VERSION OF THE PLAN UPON THE GRANTEE’S REQUEST.


 


9.5.                              WITHHOLDING.  (A) NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, OTHER THAN SUBSECTION 2.4 AND SECTION 7, THE
COMPANY WILL NOT BE OBLIGATED TO ISSUE THE SETTLEMENT CONSIDERATION UNLESS THE
GRANTEE HAS PAID (IN CASH OR BY CERTIFIED OR CASHIER’S CHECK) TO THE COMPANY ALL
WITHHOLDING TAXES REQUIRED TO BE COLLECTED BY THE COMPANY UNDER FEDERAL, STATE,
LOCAL OR FOREIGN LAW AS A RESULT OF THE ISSUANCE OF THE DEFERRED SHARES
(“WITHHOLDING TAXES”).  THE COMPANY SHALL BE RESPONSIBLE FOR THE DETERMINATION
OF THE AMOUNT OF ANY WITHHOLDING TAXES BASED ON THE VALUE OF THE SETTLEMENT
CONSIDERATION.  TO THE EXTENT THAT THE GRANTEE DESIRES TO PAY THE WITHHOLDING
TAXES IN CASH OR BY CERTIFIED OR CASHIER’S CHECK, THE GRANTEE MUST DELIVER A
WITHHOLDING TAXES CASH PAYMENT NOTIFICATION TO THE COMPANY’S STOCK OSO
ADMINISTRATOR SUBSTANTIALLY IN THE FORM OF EXHIBIT B NO LATER THAN 45 DAYS PRIOR
TO THE SETTLEMENT DATE OF ANY AWARD ISSUED UNDER THIS AGREEMENT.  TO THE EXTENT
THAT THE GRANTEE ELECTS TO PAY THE WITHHOLDING TAXES IN CASH OR BY CERTIFIED OR
CASHIER’S CHECK, SUCH PAYMENT MUST BE RECEIVED BY THE COMPANY’S OSO
ADMINISTRATOR NO LATER THAN ONE (1) BUSINESS DAY AFTER THE SETTLEMENT DATE OF
ANY AWARD THAT IS THE SUBJECT OF THE WITHHOLDING TAXES CASH PAYMENT
NOTIFICATION.


 


(B)  THE COMPANY, IN ITS SOLE DISCRETION, MAY PERMIT THE GRANTEE TO PAY ANY OR
ALL WITHHOLDING TAXES THROUGH DELIVERY OF OUTSTANDING STOCK OR BY THE COMPANY
WITHHOLDING A PORTION OF THE SETTLEMENT CONSIDERATION ISSUABLE PURSUANT TO THIS
AGREEMENT.  THE GRANTEE, HOWEVER, WILL HAVE NO ABSOLUTE RIGHT TO PAY THE
WITHHOLDING TAXES WITH STOCK, AND, IF SUCH PAYMENT IS PERMITTED BY THE COMPANY,
SUCH PAYMENT MUST BE MADE IN STRICT COMPLIANCE WITH RULES FOR SUCH PAYMENTS
ESTABLISHED BY THE COMPANY.  AS OF THE DATE OF THIS AGREEMENT, UNLESS THE
COMPANY HAS RECEIVED A PROPERLY EXECUTED AND DELIVERED WITHHOLDING TAXES CASH
PAYMENT NOTIFICATION FROM THE GRANTEE, THE COMPANY CURRENTLY INTENDS TO HAVE THE
WITHHOLDING TAXES PAID THROUGH THE WITHHOLDING OF STOCK ISSUABLE UPON
SATISFACTION OF THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT WHENEVER
THE SETTLEMENT CONSIDERATION IS DELIVERED BY THE COMPANY IN THE FORM OF SHARES
OF STOCK (A “NET ISSUANCE”).  THE STOCK THAT IS WITHHELD BY THE COMPANY AS PART
OF THE NET ISSUANCE (THE “WITHHELD SHARES”) WILL BE SOLD ON BEHALF OF THE
GRANTEE AS CONTEMPLATED BY SECTION 9.9 OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT AT THE SOLE DISCRETION OF THE COMPANY, THE WITHHELD SHARES MAY BE RETAINED
BY THE COMPANY AND THE COMPANY WILL SATISFY THE WITHHOLDING TAXES FROM THE
COMPANY’S AVAILABLE CASH. THE COMPANY RESERVES THE RIGHT TO CHANGE ITS METHOD
WITH RESPECT TO THE GRANTEE FOR THE COLLECTION OF WITHHOLDING TAXES THAT MAY BE
OWED BY THE GRANTEE AT ANY TIME IN ITS SOLE DISCRETION, UPON NOTICE TO THE
GRANTEE, WHICH NOTICE MAY BE WRITTEN OR ELECTRONIC NOTICE.


 


9.6.                              PLAN AND AGREEMENT GOVERN.  ALTHOUGH ANY
INFORMATION SENT TO OR MADE AVAILABLE TO THE GRANTEE CONCERNING THE PLAN AND
THIS AWARD IS INTENDED TO BE AN ACCURATE SUMMARY OF THE TERMS AND CONDITIONS OF
THE AWARD, THIS AGREEMENT AND THE PLAN ARE THE AUTHORITATIVE DOCUMENTS GOVERNING
THE AWARD AND ANY INCONSISTENCY BETWEEN THE AGREEMENT AND THE PLAN, ON ONE HAND,
AND ANY OTHER SUMMARY INFORMATION, ON THE OTHER HAND, SHALL BE RESOLVED IN FAVOR
OF THE AGREEMENT AND THE PLAN.


 

9.7.                              Affiliate.  The term “Affiliate” shall have
the mean ascribed to it in the Plan.

 

9

--------------------------------------------------------------------------------


 

9.8.                              Amendments.  Notwithstanding anything herein
to the contrary, this Agreement may be amended by the Committee from time to
time without the consent of the Grantee to the extent the Committee deems it
appropriate to cause this Agreement and/or each Award hereunder to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
(including the distribution requirements thereunder) or be exempt from
Section 409A and/or the tax penalty under Section 409A(a)(1)(B).

 

9.9                                 Authorization to Trade.  By the execution of
this Agreement, to the extent that the Company elects to issue the Settlement
Consideration as a net issuance for the settlement of any Award of OSOs, and,
the Grantee has not properly executed and delivered to the Company’s OSO
administrator a Withholding Taxes Cash Payment Notification, the Grantee hereby
irrevocably instructs the Company and a broker of the Company’s choosing, to
sell on behalf of the Grantee at the “market price,” that number of shares of
Stock required to generate sufficient funds to equal the Withholding Taxes
required to be paid by the Grantee pursuant to Section 9.5.  The Grantee
represents to the Company and the broker that the Grantee is entering into this
Agreement in good faith.  The Grantee shall have no ability to modify these
instructions other than by the proper execution and delivery to the Company’s
OSO administrator of a Withholding Taxes Cash Payment Notification.  It is the
Grantee’s intention that this provision comply with the requirements of
Rule 10b5-1 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed by the Grantee and by an
authorized officer on behalf of the Company, as of the date first above written.

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

BY:

 

 

 

 

 

ITS:

 

 

 

 

 

 

GRANTEE:

 

 

 

(Please sign)

 

 

 

 

 

Name:

 

 

 

(Please print)

 

 

 

 

 

 

Date of Hire:

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEVEL 3 COMMUNICATIONS, INC.

OSO AWARD LETTER

 

This OSO Award (the “Award”) when taken together with the OSO Master Award
Agreement dated as of                                  and the individual whose
name appears on the signature line below (the “Grantee”) (the “Master
Agreement”) constitutes an award to of outperform stock appreciation rights that
are referred to as OSOs under the Level 3 Communications, Inc. 1995 Stock Plan
(as amended from time to time).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement, the provisions of which are incorporated herein by reference.

 

A.                                   The date of grant of this Award is
                     (the “Award Date”).

 

B.                                     The Initial Price per share for each
Award Share covered by this Award is $                    .

 

C.                                     The Settlement Date of this Award is
                            .

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

BY:

 

 

ITS:

 

 

 

 

 

 

GRANTEE:

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

LEVEL 3 COMMUNICATIONS, INC.

WITHHOLDING TAXES CASH PAYMENT NOTIFICATION

 

This Withholding Taxes Cash Payment Notification is being delivered by the
individual whose name appears on the signature line below (the “Grantee”) in
reference to an OSO Award granted to the Grantee by Level 3 Communications, Inc.
(the “Company”) pursuant to that certain OSO Master Award Agreement dated as of
                                 between the Company and the Grantee (the
“Master Agreement”).

 

Capitalized terms used in this Withholding Taxes Cash Payment Notification
without definition have the meaning given to those terms in the Master
Agreement.

 

This Withholding Taxes Cash Payment Notification relates to the OSO Award
granted to the Grantee pursuant to the Award Letter issued to the Grantee dated
                                          , the Settlement Date of which OSO
Award is                                          (the “Referenced OSO Award”).

 

The Grantee hereby irrevocable elects to pay any Withholding Taxes that are owed
by the Grantee upon the Settlement Date of the Referenced OSO Award in cash or
by certified or cashier’s check made payable to Level 3 Communications, Inc.
within one (1) Business Day of the Settlement Date of the Referenced OSO Award. 
All payments of Withholding Taxes are to be made to the Company’s OSO award
administrator.*

 

The Grantee hereby represents and warrants to the Company that on the date
hereof, the Grantee is not in possession of material non-public information
regarding the business or financial condition of the Company and its
subsidiaries.

 

To the extent that the Grantee is subject to the Company’s Insider Trading
Policy’s restrictions on the ability to trade the Company’s securities other
than during an open trading window, the Grantee expressly acknowledges that: 
(a) the Grantee has executed this Withholding Taxes Cash Payment Notification
during an open trading window pursuant to the Company’s Insider Trading Policy;
and (b) the Grantee may not sell any shares of Stock that are distributed to the
Grantee upon the expiration of the Referenced OSO Award, so long as the trading
window is closed.

 

 

GRANTEE:

 

 

 

(Please sign)

 

 

 

Name:

 

 

 

(Please print)

 

Date of Hire:

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

* Delivery information with respect to the payment of Withholding Taxes must be
obtained from the Company’s OSO administrator.

 

13

--------------------------------------------------------------------------------